EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melissa Love on 4/27/2022.

The application has been amended as follows: 

Claim 1 has been amended to state -- A method of manufacturing a bag, said method comprising:
(a)	providing a continuous sheet of material, wherein the material comprises at least three laminated layers, said layers comprising a first layer comprising woven strips comprising oriented polypropylene, a second layer comprising an oriented film comprising polypropylene, and a third layer comprising a film comprising polypropylene, wherein the third layer laminates the first and second layers;
(b)	cutting an individual bag blank from the continuous sheet;
(c)	forming said individual blank into the bag having a top end and a bottom end, a first wall, a second wall, a first side wall, and a second side wall wherein the first and second side walls are disposed on opposite sides of the first and second walls and connect the first wall to the second wall;
(d)	cutting the first layer, the second layer, and the third layer of either the first wall or the second wall of the bag with a plurality of cuts, wherein the plurality of cuts define a shape comprising at least one row extending parallel to a top or bottom edge of the bag across a portion of the first wall or the second wall;
(e)	applying a strip of sealing tape to a surface of the first or second wall and wherein the sealing tape covers the plurality of cuts;
wherein the tape comprises:
a length, a width, a bottom surface comprising an adhesive and a top surface,
a first end and a second end at opposite sides of the length of the sealing tape,
a first edge and a second edge at opposite sides of the width of the sealing tape, 
a first portion of the sealing tape comprising an outer edge and an inner edge wherein the outer edge of the first portion of the sealing tape is the first edge of the sealing tape and the inner edge of the first portion of the sealing tape is a first edge of a third portion of the sealing tape;
a second portion of the sealing tape comprising an outer edge and an inner edge wherein the outer edge of the second portion of the sealing tape is the second edge of the sealing tape and the inner edge of the second portion of the sealing tape is a second edge of the third portion of the sealing tape; and
the third portion of the sealing tape disposed at least in part between and in contact with the inner edge of the first portion of the sealing tape and the inner edge of the second portion of the sealing tape;
wherein the first, second and third portions of the sealing tape each comprise a first end and a second end;
wherein the sealing tape is adapted such that when the tape is adhesively attached to a surface, pulling up on an end of the third portion of the sealing tape is effective to separate at least a portion of the third portion of the sealing tape from the surface while leaving the adjacent first and second portions of the sealing tape adhered to the surface; and sealing the top or bottom end of the bag, wherein the bag is adapted to be filled with at least ten pounds by weight of at least one filling material, and the second end of the bag is adapted to be sealed after the bag has been filled. --

Claim 2 has been amended to state -- The method of claim 1, wherein the third portion of the sealing tape comprises a separate strip of tape adhered to the first or second wall of the bag and further adhered to the top surface, the bottom surface, or a combination of the top surface and the bottom surface of the first and second portions of the sealing tape by overlapped edges. --

Claim 3 has been amended to state -- The method of claim 1, wherein the sealing tape comprises two strings adhered to the bottom surface of the sealing tape, or embedded within the sealing tape adhesive, wherein the third portion of the sealing tape is defined as the portion of the sealing tape between the strings, and wherein pulling up on an end of the third portion causes the strings to cut through the sealing tape, at least partially separating the third portion from the first and second portions of the sealing tape. --

Claim 7 has been amended to state -- The method of claim 1, wherein at least one end of the third portion of the sealing tape comprises a tab, wherein the tab is not adhered to the first or second wall of the bag. --

Claim 17 has been amended to state -- A method of manufacturing a bag, said method comprising:
(a)	providing a continuous sheet of material, wherein the material comprises at least three laminated layers, said layers comprising a first layer comprising woven strips comprising oriented polyethylene, a second layer comprising an oriented film comprising polyethylene, and a third layer comprising a film comprising polyethylene, wherein the third layer laminates the first and second layers;
(b)	cutting an individual bag blank from the continuous sheet;
(c)	forming said individual blank into the bag having a top end and a bottom end, a first wall, a second wall, a first side wall, and a second side wall wherein the first and second side walls are disposed on opposite sides of the first and second walls and connect the first wall to the second wall;
(d)	cutting the first layer, the second layer, and the third layer of either the first wall or the second wall of the bag with a plurality of cuts, wherein the plurality of cuts define a shape comprising at least one row extending parallel to a top or bottom edge of the bag across a portion of the first wall or the second wall;
(e)	applying a strip of sealing tape to a surface of the first or second wall and wherein the sealing tape covers the plurality of cuts;
wherein the tape comprises:
a length, a width, a bottom surface comprising an adhesive and a top surface,
a first end and a second end at opposite sides of the length of the sealing tape,
a first edge and a second edge at opposite sides of the width of the sealing tape, 
a first portion of the sealing tape comprising an outer edge and an inner edge wherein the outer edge of the first portion of the sealing tape is the first edge of the sealing tape and the inner edge of the first portion of the sealing tape is a first edge of a third portion of the sealing tape;
a second portion of the sealing tape comprising an outer edge and an inner edge wherein the outer edge of the second portion of the sealing tape is the second edge of the sealing tape and the inner edge of the second portion of the sealing tape is a second edge of the third portion of the sealing tape; and
the third portion of the sealing tape disposed at least in part between and in contact with the inner edge of the first portion of the sealing tape and the inner edge of the second portion of the sealing tape;
wherein the first, second and third portions of the sealing tape each comprise a first end and a second end;
wherein the sealing tape is adapted such that when the tape is adhesively attached to a surface, pulling up on an end of the third portion of the sealing tape is effective to separate at least a portion of the third portion of the sealing tape from the surface while leaving the adjacent first and second portions of the sealing tape adhered to the surface; and
sealing the top or bottom end of the bag, wherein the bag is adapted to be filled with at least ten pounds by weight of at least one filling material, and the second end of the bag is adapted to be sealed after the bag has been filled. --

Claim 18 has been amended to state -- The method of claim 17, wherein the third portion of the sealing tape comprises a separate strip of tape adhered to the first or second wall of the bag and further adhered to the top surface, the bottom surface, or a combination of the top surface and the bottom surface of the first and second portions of the sealing tape by overlapped edges. --

Claim 19 has been amended to state -- The method of claim 17, wherein the sealing tape comprises two strings adhered to the bottom surface of the sealing tape, or embedded within the sealing tape adhesive, wherein the third portion of the sealing tape is defined as the portion of the sealing tape between the strings, and wherein pulling up on an end of the third portion causes the strings to cut through the sealing tape, at least partially separating the third portion from the first and second portions of the sealing tape. --

Claim 23 has been amended to state -- The method of claim 17, wherein at least one end of the third portion of the sealing tape comprises a tab, wherein the tab is not adhered to the first or second wall of the bag. --


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734